Citation Nr: 9902072	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to re-
open a claim of service-connection for a nervous condition.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.J.F., and S.D.


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant (veteran) served on active duty from April 1966 
to March 1967.  This appeal comes before the Board of 
Veterans Appeals (Board) from a February 1995 rating action 
from the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).


REMAND

The Board notes that the appellants attorney, in a statement 
dated in January 1996, raised a claim of clear and 
unmistakable error (CUE) with the 1968 RO decision.  However, 
the RO has not addressed this matter.  The Board finds that 
this matter is inextricably intertwined with the issue 
currently pending before the Board.  As such, the claim is 
remanded in order for the RO to address the claim of CUE, to 
include whether a valid CUE claim has been presented.

In addition, the Board finds that new and material evidence 
has been presented to re-open a claim of service connection 
for a nervous condition and that the claim is re-opened.  In 
particular, the record indicates that since the last final 
decision (in September 1968), the appellant submitted a 
statement from a psychologist, dated in February 1996, which 
states that the appellant experienced incidents while in 
the Air Force that precipitated an anxiety disorder that has 
continued.  The Board finds that this evidence is new and 
material in that it bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.15638 C.F.R. 
§ 3.156; see also Evans v. Brown, 9 Vet. App. 273 (1996); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  Therefore, this 
claim is re-opened.


Accordingly, this claim is REMANDED for the following:

1.  The RO should take the necessary 
steps to adjudicate the appellants claim 
of CUE, to include a determination of 
whether a valid CUE claim has been 
presented.

2.  If the RO determines that there is no 
CUE with the 1968 decisions (or that a 
valid CUE claim has not been presented), 
the RO should schedule the appellant with 
a VA psychiatric examination to determine 
the diagnosis and etiology of his nervous 
condition.  All necessary tests should be 
performed.  The examiner must be provided 
with and review the claims folder, to 
include, service and post-service medical 
records, prior to the examination.  The 
examiner must indicate such review in the 
examination report.  The examiner is 
asked to specifically address the 
following questions:  (1) what is (are) 
the diagnosis (diagnoses) of the 
appellants nervous condition(s); (2) is 
it at least as likely as not that the 
diagnosed nervous condition(s) had its 
onset in service; (3) if the diagnosed 
nervous condition(s) pre-existed service, 
did any such condition undergo permanent 
increase in severity in service; (4) if 
so, was any such increase due to the 
natural progress of the disorder.  The 
examination report should provide the 
rationale for all opinions expressed.  It 
is also requested that the examiner 
explain and provide a rationale for any 
opinions or findings different from those 
previously expressed by medical 
professionals.  

3.  Once the above has been accomplished, 
the RO must review the claims file to 
determine if further development is 
indicated by the new evidence.  If so, 
the RO must accomplish all such further 
development. 

4.  Once all necessary development has 
been accomplished, the RO should 
adjudicate the claim of service 
connection for a nervous condition on the 
merits.  

If the benefit sought is not granted, and following the usual 
appellate procedures, the claim should be returned to the 
Board, if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
